Dissenting Opinion by
Mr. Oi-iief Justice Bell:
Every person may waive a Constitutional right; why, therefore, should a person not be permitted to waive a statutory right, if the waiver is made voluntarily, intelligently and for a consideration? Cf. Commonwealth ex rel. Robinson v. Myers, 420 Pa. 72, 76, 215 A. 2d 637.
In Commonwealth ex rel. Robinson v. Myers, the Court said (page 76) : “The right to such assistance, however, as is the case with all constitutional rights, may,* under appropriate circumstances, be waived.”
For these reasons, I dissent.

 Italics, ours.